Title: Abigail Adams to Mary Smith Cranch, [before 18] October London 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          [ante 18] october London 1787
          my dear sister
        
        I have already written you a long letter giving you an account, of my journey, this must relate Chiefly to private affairs. your Letters by captain cushing and Folger came safe to hand. I thank you for your pleasing account of commencment, as well as for your care and attention to my sons, which it is unnecessary to solicit a continuance off because I am perfectly sure of it. I am sorry a certain family took it into their heads to be affronted, but it is not the first instance in which they have held them too high. America is very apt to make Englishmen forget what they once were, or that they owe all their importance to her. I often think of an observation of our Grandmothers, who used to say, that it was a mercy to the World, some people were kept poor, since were they rich their haughtiness and insolence would be intollerable.
        I feard the Sandles would prove too long. I sent them back once to the Shoemaker, thinking he must have made a mistake in the measure. I have endeavourd to pattern the Silk you sent, but the Shop where I purchased the other, upon the late rise in silks, sold of the whole stock. I pray these four yds may be considerd as a part of the other, and not as they say split an Acorn. a dozen pr of cotton stockings Captain Folger will take charge of for my son J Q A, and some blew broad cloth for my others, as they will want one coat a year I presume. I hope your Urn went safe by Barnard, as well as some articles I sent to JQA—
        I begin to think seriously of arranging matters, for our return in April Next, and I wish for your advise relative to our affairs in America. mr Adams thinks it best that mr Pratt should go of in April as he means to take the management of the place into his own Hands and to endeavour to recover it from the poverty into which it has fallen through want of manure, &c there must be somebody to look after the dairy, and I think it may with safety be trusted to Pheby provided she will undertake it, but then she must have an assisstant The Question is, can she get one? or keep one after she has got her? There must also be some hands to look after the place, and to do the out door Labour. mr Adams will not have any corn raised upon it, so that the Labour will be much lessned, as things are so circumstanced. I think it would be best to Hire a man by the month & let him find himself. I hope we shall arrive in May or june, the Gardens we would wish cultivated, and such roots &c put in as we may stand in need of. If the doctor has purchased mr Borlands place for us, there will necessaryly be many things to do there I wish to have the Garden cultivated that we may at least have some vegetables to live upon when we return, but upon this subject I shall be better able to judge when I hear again from the Doctor. I hope you will get an opportunity to write to me what you think best to be done and consult with the Dr to whom I shall write, and agree with Pheby upon some terms, if the Dr and you should approve—I do not know a more trust worthy Hand.
        every thing in this Country wears a Hostile appearence. France is said to be arming in concequence of it, and the Prussians have subjugated Holland—alass! poor Holland, like a sheep has it been deliverd to slaughter, panic struck she has submitted, discouraged and disheartned, unassisted by France her ally, who could not, or would not interfere, in season bullied by England. she seems now determined to resent it. Amsterdam still holds out, but tis Generally believed she will negotiate & make the best terms she can. The Patriots at the Hague & in delft, have been abused insulted & treated by the orange mob, with every species of indignity, unheard of wanton cruelties have been perpetrated, their Houses destroyed, their property laid waste, and every moment in jeopardy of their lives—in short the scene is too dismall to relate. read mr Adams’s second volm his History of the Italian Republick, and you will find a History of what is now acting in Holland. This Court have had the greatest Hand in bringing these calamities upon the Dutch, and are now going to War with all speed to continue them in it, & to support the statholder the whole Nation appeard engaged in it, and perfectly satisfied that it should be so. I hope & pray that our Country may be wise enough to keep out of it, and if they do they may milk the cow as it is termd, and it may prove benificial to their Trade, and commerce—
        Col smith has returnd about a month since, but not without encountering a fit of sickness, in the Hot climates of Spain, & portugal, which like to to have cost him his Life. he got home looking like a shaddow, but has recruited finely since
        My Grandson I cannot call him little for he is as fat as his Mamma was when she was a Baby. he is very well & sprightly. we talk of innoculating him for the small pox. I feel rather loth, but he is exposed to take it every time he goes out. he has cut two Teeth, there never was a healther child. we often tell him how Aunt Cranch would squeze him. I think my Journey was of service to my Health, I have been much better Since
        Believe me my dear sister most affectionately / yours
        A. Adams
      